Citation Nr: 0711806	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-31 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a medial meniscectomy of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee instability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1976.  

This appeal before the Board of Veterans' Appeals (Board) 
initially arose from a March 2004 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for residuals of a right knee medial 
meniscectomy, effective December 18, 2003.  

In September 2004 the veteran requested a hearing before RO 
personnel.  Such a hearing was scheduled for December 2004; 
however, in a memorandum also dated in December 2004, the 
veteran's representative indicated that the veteran was not 
available for the hearing, and requested that the case be 
forwarded to the Board.  

In a February 2005 statement, the veteran requested that VA 
obtain recent records of VA treatment and that, if after 
receiving the additional records, the RO continued to deny 
his claim, he wanted a RO hearing.  

In a March 2005 rating decision, the RO granted a separate 10 
percent rating for instability of the right knee, effective 
May 21, 2004.  This separate rating resulted in a combined 
rating of 20 percent for the right knee.  Despite the grant 
of this additional rating, the veteran has not been awarded 
the maximum rating for either highest possible rating .  As 
such, and because he is presumed to seek the maximum possible 
rating for a disability, his appeal remains viable.  See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  The Board has 
recharacterized the appeal as encompassing the two matters 
set forth on the title page.   

A September 2005 Report of Contact reflects that VA contacted 
the veteran regarding his February 2005 hearing request.  The 
veteran responded that he wished to withdraw his request for 
a hearing.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter on appeal has been accomplished.  

2.  Since the December 18, 2003 effective of the grant of 
service connection, right knee arthritis, demonstrated by X-
ray, has resulted in flexion limited to no less than 100 
degrees, and full extension.    

3.  Since May 21, 2004, the medical evidence reveals no more 
than slight right knee instability.

4.  There is no medical evidence of any ankylosis, dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain and effusion into the joint, or malunion or nonunion of 
the tibia and fibula associated with the right knee; evidence 
of any compensable surgical scarring from the medial 
meniscectomy; or evidence that any service-connected right 
knee impairment is so exceptional or unusual as to render the 
schedular criteria inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent residuals of right knee medial meniscectomy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for right knee instability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

A January 2005 RO letter generally informed the veteran of 
the information and evidence required to establish a higher 
rating his right knee medial meniscectomy residuals.  A June 
2005 RO letter advised him of the information and evidence 
necessary to support grant a higher rating for instability of 
the right knee.  These letters informed the veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  Each 
letter also stated "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Further, the statement of the case(SOC) and 
supplemental SOC (SSOC) sets forth the criteria for higher 
ratings for knee disability.

While the aforementioned notice was provided after the 
initial rating decision on appeal, the November 2005 SSOC 
reflects the RO's reconsideration based on all the evidence 
of record, after the veteran was afforded opportunity to 
respond to each letter.  Hence, he is not shown to be 
prejudiced by the timing of the notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC), is sufficient to 
cure a timing defect).

Further, while the RO has not provided information regarding 
VA's assignment of disability ratings and effective dates, as 
required under Dingess/Hartman, on these facts, such omission 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  Because the Board's 
decision herein denies higher ratings for right knee 
arthritis and instability, no disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there can 
be no prejudice to the veteran under the requirements of 
Dingess/Hartman.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded VA examinations to 
evaluate his right knee in March 2004 and October 2005; the 
reports of those examinations are of record.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Background

Service medical records reflect complaints regarding and 
treatment for an injury to the right knee.  In September 1975 
the veteran underwent a partial medial meniscectomy of the 
right knee.  

VA treatment records from November 2003 to February 2004 
reflect complaints regarding and treatment for the right 
knee.  In November 2003 the veteran had crepitance in the 
right knee with full range of motion.  The knee was tender at 
the anterior/medial joint line with no effusion.  The 
assessment was probable degenerative arthritis of the right 
knee.  

On VA examination in March 2004, the veteran complained of 
daily pain in the right knee.  He reported that he could get 
flare-ups with any strenuous activity, and so he avoided 
running and sports.  He also reported that his right knee 
sometimes swelled.  He denied using braces, canes, or 
corrective shoes.  He also denied dislocation or inflammatory 
arthritis.  

Physical examination revealed range of motion of full 
extension to 130 degrees of flexion, with pain on the 
extremes of range of motion.  The examiner noted that there 
was no fatigue, weakness, or lack of endurance on 
examination, and that any additional range of motion loss 
with a flare-up or repetitive motion could only be 
speculation on the part of the examiner.  There was no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement in the right knee.  
The right knee was enlarged when compared to the left.  The 
examiner noted that there was no ankylosis, shortening of the 
leg, or inflammatory arthritis.  X-rays revealed mild 
degenerative changes of the patellofemoral and medial 
compartments, with mild joint space narrowing of the medial 
compartment.  No joint effusion was identified.  The 
diagnosis was right medial meniscectomy of the knee with 
residuals.  

In his April 2004 notice of disagreement (NOD), the veteran 
asserted that he experienced sharp burning pain, swelling, 
and buckling in the right knee.  VA treatment records from 
April to November 2004 include ongoing complaints regarding 
and treatment for the right knee.  At treatment in April 2004 
the veteran complained of severe pain in the right knee.  
Although he reported that the knee was unstable, the joint 
was stable on examination, and range of motion was good with 
some grinding.  There was tenderness on the anterolateral 
joint line.  The assessment was degenerative joint disease, 
right knee.  

In May 2004, the veteran complained of increasing right knee 
pain.  He described the pain as intermittent, especially 
related to twisting, with occasional aching pain at night or 
at rest.  He denied locking but described his knee "giving 
out" four times a month for the past year.  On examination, 
there was no swelling, redness, or warmth.  The veteran had a 
well-healed medial joint line incision with no sign of 
infection.  There was some soft tissue fullness medially, 
with pain on palpation of the medial joint line.  There was 
general laxity with pain on valgus stress.  There was 
significant laxity with anterior/posterior drawer and 
Lachman's tests and there was well defined medial joint line 
pain on McMurray's test.  Range of motion was from 0 to 100 
degrees.  X-ray revealed narrowing of the medial joint space 
with hypertrophic spurring about the medial and 
patellofemoral compartments.  Three posteromedial calcified 
loose bodies were present, with no new bony, joint, or soft 
tissue abnormalities.  The impression was osteoarthritis, 
bilateral knees, rule out medial meniscal tear, right knee.    

The veteran had an MRI of the right knee in July 2004, which 
revealed advanced degenerative change in the medial 
compartment, including laceration of the medial meniscus, 
semimembranosus-tibial collateral ligament bursitis 
containing two large loose bodies and deficient PCL.  The 
assessment was osteoarthritis bilateral knees, PCL and medial 
meniscus insufficiency on the right.  In September 2004 the 
veteran underwent right knee arthroscopic meniscectomy.  

During treatment in October 2004, there was no swelling or 
effusion of the right knee and range of motion was from 0 to 
110 degrees.  Right knee portal incisions were clean, dry, 
and intact.  The knee was stable to varus and valgus stress, 
with positive anterior and posterior drawer signs.  

On VA examination in October 2005, the veteran complained of 
constant sharp, shooting pain in his right knee.  He 
described weakness and stiffness and reported that he used a 
cane and a knee brace.  He described daily flare-ups which 
could last for several hours, brought on by prolonged 
sitting, standing, walking, and driving.  

Physical examination revealed that the veteran was wearing 
his knee brace.  There was no gross edema, gross hypertrophy, 
or evidence of effusion.  Range of motion was 0 to 130 
degrees.  Lachman's test and drawer sign were positive.  
McMurray's test was negative.  Collateral ligaments were 
slightly lax with a valgus laxity of approximately 10 
degrees.  Repetitive motion was significant for increased 
pain, but no change in range of motion.  The diagnosis was 
surgical meniscectomy of the right knee with residual pain 
and weakness requiring a brace.    


III.  Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating ill be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The appellant's entire history is to be considered when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
appropriate, is required.  See Fenderson, 12 Vet. App. at 
126.

The RO initially assigned a 10 percent rating for residuals 
of right knee meniscectomy under Diagnostic Code 5010-5260, 
which is indicative of traumatic arthritis rated on the basis 
of limited flexion.  See 38 C.F.R. § 4.27.   The veteran has 
X-ray evidence of arthritis in the right knee, as 
demonstrated in March and May 2004.  Effective May 21, 2004, 
a 10 percent rating has been in effect for right knee 
instability.  Hence, the RO has, effectively, assigned 
separate, compensable ratings for arthritis and instability 
of the right knee (see VAOPGCPREC 23-97 and VAOPGCPREC 9-98).

Traumatic arthritis is rated under Diagnostic Code 5010, 
which is evaluated under the criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes 
(here, Diagnostic Code 5260 and 5261), a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Pursuant to Diagnostic Code 5260, the following ratings are 
assignable for limited flexion:  for flexion limited to 60 
degrees, 0 percent; for flexion limited to 45 degrees, 
10 percent; for flexion limited to 30 degrees, 20 percent; 
and for flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5260, the following ratings are 
assignable for limited extension:  for extension limited to 
10 degrees, 10 percent; for extension limited to 15 degrees, 
20 percent; for extension limited to 20 degrees, 30 percent; 
for extension limited to 30 degrees, 40 percent; for 
extension limited to 45 degrees, 50 percent. 

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel also has held that separate ratings are 
also available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The medical evidence has demonstrated right knee flexion 
limited to no more than 100 degrees.  Even with consideration 
of functional loss due to pain and other factors, such 
limitation of motion does not meet the criteria for even the 
minimum, compensable rating under Diagnostic Code 5260.  
Diagnostic Code 5261 likewise provides no basis for 
assignment of any higher rating, as the medical evidence has 
consistently reflected findings of full extension to 0 
degrees.  Given these findings, there also is no basis for 
assignment of separate ratings for limited flexion and 
extension, pursuant to VAOPGCPREC 9-04.  

In terms of functional impairment, the March 2004 VA examiner 
found no fatigue, weakness, or lack of endurance on 
examination.  The October 2005 VA examiner indicated that 
repetitive motion resulted in increased pain, but no change 
in range of motion.  The medical evidence is thus consistent 
with the 10 percent rating assigned for painful motion under 
Diagnostic Code 5003; however, consideration of pain and the 
other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, provide no basis for assignment of any higher rating.  
The Board also points out that 10 percent rating assigned is 
consistent with the provisions of 38 C.F.R. § 4.59, providing 
that symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable rating.  

As regards the separate,10 percent rating assigned for the 
veteran's right knee instability from May 21, 2004, the Board 
notes that recurrent subluxation or lateral instability of 
the knee is evaluated under Diagnostic Code 5257.  This 
diagnostic code provides ratings of 10, 20, and 30 percent 
for recurrent subluxation or lateral instability which is 
slight, moderate, or severe, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The medical evidence has demonstrated no more than slight 
right knee instability.  In this regard, although there was 
general laxity on valgus stress and significant laxity on 
anterior/posterior drawer and Lachman's tests in May 2004, 
the veteran only reported that his knee gave out four times a 
month.  In addition, the right knee was stable to varus and 
valgus testing in October 2004.  Most recently, the October 
2005 VA examiner found that collateral ligaments were only 
slightly lax.  While the veteran complained of buckling in 
the right knee in April 2004, the knee joint was stable on 
examination.  There is no objective evidence of instability 
prior to May 21, 2004.  

Hence, the medical evidence supports a finding that, since 
May 21, 2004, the veteran has veteran has experienced no more 
than slight instability in the right knee.  In the absence of 
medical evidence of at least moderate instability, a higher 
rating under Diagnostic Code 5257 is not warranted.  

A higher rating for instability in the right knee is also not 
warranted on the basis of functional loss due to pain 
impairment, as the provisions of 38 C.F.R. §§ 4.40 and 4.45 
are not for application because Diagnostic Code 5257 is not 
based on limitation of motion.  See Johnson, 9 Vet. App. at 
7.  

In addition to the diagnostic codes addressed above, the 
Board has considered whether any higher rating for the right 
knee is assignable under any other diagnostic code under 
38 C.F.R. § 4.71a that provides for assigning of more than a 
10 percent rating.  However, there is no medical evidence of 
anklosis, dislocated semilunar cartilage (with frequent 
episodes of "locking," pain, and effusion into the joint), 
or malunion or nonunion of the tibia and fibula; as such, 
Diagnostic Codes 5256, 5258 or 5262 are not applicable.  

The Board also has considered the applicability of Diagnostic 
Code 5259, which provides for a 10 percent rating where there 
is symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  However, the Board finds that 
the residual symptoms associated with the veteran's right 
knee are adequately compensated for in the separate 10 
percent ratings assigned based on painful motion and 
instability.  See 38 C.F.R. § 4.14.  

Further, the Board has considered whether a separate rating 
is warranted for  surgical scarring on the right knee; 
however, there is no evidence that such scarring is deep, 
unstable, painful, exceeds 144 square inches, or causes 
limitation of motion.  Therefore, a separate rating for 
surgical scarring is not warranted.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that any service-
connected right knee impairment has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(1)(1) (2006) (cited to in the September 
2004 SOC).  In this regard, the Board notes that the right 
knee is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  During the most recent VA examination, the veteran 
reported that he experienced swelling and pain in his right 
knee due to prolonged standing in his employment operating a 
power miter saw; he, nevertheless, remains employed, and 
there is no objective evidence establishing that disability 
has negatively impacted or compromised that employment.  
Also, while the veteran underwent right knee surgery in 
September 2004, the right knee has not required frequent 
hospitalization since the grant of service connection.  There 
also is no objective evidence that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the assignment of 
any rating higher than 10 percent for either residuals of 
meniscectomy of the right knee (arthritis resulting in 
painful motion) or instability of the right knee at any point 
since the effective of the grant of service connection for 
either disability.  As such, there is no basis for staged 
rating, pursuant to Fenderson, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  




ORDER

An initial rating in excess of 10 percent for residuals of a 
right knee medial meniscectomy is denied.  

An initial rating  in excess of 10 percent for instability of 
the right knee is denied.    



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


